 1

 2   Peter Szanto 949-887-2369
     11 Shore Pine
 3   Newport Beach CA 92657
 4

 5                     U.S. BankrUptcy coUrt
 6                                         DiStrict of oregon
                                 1001 SW 5th Ave #700 Portland, OR 97204 (503) 326-1500

 7

 8
                                                               # 16 –bk-33185 pcm7
 9

10   In Re Peter Szanto, Debtor                               DEBTOR’S Response
11                                                      To Relief from Stay Motion
12                                                               (Docket Entry 671)
13                                               Form 720.80 attached as EXHIBIT C
14

15                                                  HEARING March 28, 2019 – 1PM
16

17          May it please this Honorable Court. Comes now debtor responding
18   to JPMorganChase’s application for relief from stay (DE 671).
19

20
                                                   1. FACTS
21

22           JPMorganChase (Chase) seeks relief from the 11 USC 362 stay

23   upon grounds of “lack of adequate protection because of failure to make

24   sufficient adequate protection payments and lack of sufficient equity

25   cushion.” (DE 671, p. 2 of Motion for Relief).
     16-bk-33185           Response to Relief from Stay Motion – pg. 1
26

27

28



                         Case 16-33185-pcm7                Doc 694          Filed 03/11/19
 1

 2
             Chase also contends that there is “no equity in the collateral and the
 3
     property is not necessary for an effective reorganization.(ibid)
 4

 5
              Momentarily, debtor will assess and explain Chase’s intentional
 6
     fabrication of these two false statements. And why relief from the stay
 7
     would be deleterious on a multitude of levels both to debtor and the
 8
     progress of this Bankruptcy.
 9

10

11
                       2. DEBTOR’S OFFER of COMPROMISE
12
               The Trustee has accepted debtor’s exemptions regarding debtor’s
13
     residence which is the property for which Chase seeks relief from stay
14
     herein (see DE 506 and 489 at p.2). Debtor is thus entitled to $550,000.oo
15
     pursuant to that exemption from Bankruptcy liquidation.
16

17
              Additionally, because Mrs. Szanto, as spouse of the debtor (and
18
     not based on any community property law) has perfected a homestead
19
     exemption as a 22 year resident of the subject property. And because she
20
     is elderly, disabled and handicapped, she is entitled, pursuant to CA Code
21
     of Civil Procedure § 704.730 to $175,000 after foreclosure.
22

23
              Upon payment to Susan and Peter Szanto respectively of the
24
     $175,000 and $550,000 described above, debtor and Susan Szanto will
25
     16-bk-33185        Response to Relief from Stay Motion – pg. 2
26

27

28



                       Case 16-33185-pcm7            Doc 694          Filed 03/11/19
 1

 2
     quitclaim all right, in perpetuity, to the subject property. And will abandon
 3
     and deliver said property to Chase.
 4

 5
               This offer is predicated upon immediate delivery of $725,000 to
 6
     debtor and Mrs. Szanto. And further provision that debtor and his spouse
 7
     may occupy the subject property for 9 months after delivery of the agreed
 8
     to $725,000. Said 9 months being the amount of time debtor and Mrs.
 9
     Szanto anticipate necessary to secure a new residence (while finalizing
10
     the instant Bankruptcy and while Mrs. Szanto continues the process of
11
     liver transplantation).
12

13

14
                             3. MEMORANDUM in RESPONSE
15

16           a. Chase’s INCORRECT Argument of Debtor’s Lack of Equity
17
              Chase’s basis for relief from the stay is 11 USC § 362(d)(1 and 2)’s:
18
     1) lack of equity in the collateral which is to be liquidated 2) the property is
19
     not necessary to effective reorganization and 3) that there is a lack of
20
     adequate protection payments.
21

22             Debtor will address the erroneous equity arguments first.
23

24                 Even though this matter is proceeding in Chapter 7, debtor will
25   be making further applications for conversion to Chapter 11. Additionally,
     16-bk-33185          Response to Relief from Stay Motion – pg. 3
26

27

28



                         Case 16-33185-pcm7            Doc 694          Filed 03/11/19
 1

 2
     at all times since the conversion to Chapter 7, debtor has represented that
 3   it is his intent to restructure debt and to retain the subject property (see DE
 4   318, pp. 1-5)
 5

 6                   Debtor contends that neither 11 USC § 362(d)(2) requirement
 7   is presently satisfied so as to justify any lawful relief from the stay.
 8

 9
                                          1. DEBTOR’S EQUITY
10

11                  Chase cites (DE 671, p.1 of Motion) to debtor’s own
12   representation from May of 2017 (nearly 2 years ago) as to the home’s
13   value. At that time debtor did not reside at the property and apprised the
14   Court of various items of deferred maintenance and opportunities for home
15   improvement.
16

17                  Now debtor has resided at the property since conversion to

18   Chapter 7, 16 months ago. All of the problematic issues of deferred

19
     maintenance, painting of the premises (inside and out), landscaping, etc.,

20
     etc., etc. have been resolved by debtor’s own personal actions and labors.

21
                   After agreement with the Trustee as to abandonment of the
22
     property to debtor (DE 562) on 11-29-2019. Debtor began marketing the
23
     property.
24

25
     16-bk-33185          Response to Relief from Stay Motion – pg. 4
26

27

28



                         Case 16-33185-pcm7            Doc 694          Filed 03/11/19
 1

 2
                   Debtor’s listing presentation [EXHIBIT A] offers the home for sale
 3   for $3,500,000.oo.
 4

 5                 Debtor is a California Real Estate Broker with more than 50 years
 6   experience in the marketing of real property. Debtor includes various
 7   comparable properties in the listing sheet, which he updates weekly to
 8   account for changes in market conditions and sales and offerings.
 9

10             Debtor has had offers, and is in active negotiations with 2 potential

11
     buyers which will likely result in a sale at or near $3.2 million dollars. 1

12
               Given the likely sales price of $3.2 million dollars and Chase’s own
13
     representation of $2.574 million dollars of debt (DE 671, p.1 of Motion)
14
     debtor’s real equity is approximately $626,000.
15

16
              Thus, Chase’s representation of debtor’s equity is in error because
17
     it is based on out-dated information and because it does not consider
18
     debtor’s past, present and on-going sweat-equity infusions into the
19
     property’s improvement of the last 16 months.
20
     - - - - - - - - - - - - - - - - - - - -- -- -- -- --
21
            1. The current winter has been more harsh than any other winter since
22
                   debtor has owned the subject property. Negotiations in 40’ degree
23
                   weather for oceanside property are simply very difficult.
24
                   When winter ends and weather returns to the normal 73’, a sale
25
                   will be quickly consummated.
     16-bk-33185             Response to Relief from Stay Motion – pg. 5
26

27

28



                            Case 16-33185-pcm7            Doc 694          Filed 03/11/19
 1

 2
              The correct measurement and analysis of the metric of equity is far
 3   different than merely a financial consideration of how much is owed versus
 4   value, because the metric of fully-involved home ownership must be
 5   properly considered. See Sun Valley Newspapers (1994) 171 BR 71.
 6

 7
                   The concept of “sweat equity” was articulated by the U.S.
     Supreme Court so as to explain the importance of the non-accounting and
 8
     non-monetary value of a “going-concern” – or lengthy ownership which
 9
     inherently creates its own tangible values of stability and community:
10

11
            “Even where debts far exceed the current value of assets, a
12          debtor who retains his equity interest in the enterprise retains

13          “property”. Whether the value is “present or prospective, for
            dividends or only for purposes of control” a retained equity
14
            interest is a property interest              . . . .         Indeed, even in a sole
15          proprietorship, where “going concern” value may be minimal, there

16          may still be some value in the control of the enterprise;
            obviously, also at issue is the interest in potential future
17
            profits of a now-insolvent business. See SEC v. Canandaigua
18          Enterprises Corp., (1964) 339 F. 2d 14, 21. And while the Code
            itself does not define what “property” means as the term is used
19
            in § 1129(b), the relevant legislative                 history suggests that
20          Congress' meaning was quite broad. “'Property' includes both
21          tangible and intangible property.” H.R. Rep. No. 95-595, at 413."

22
            Norwest Bank Worthington v. Ahlers, (1988) 485 U.S. 197, 207-8
23

24                 In this case, in addition to the debtor’s equity described supra,
25   debtor’s equity comprises all of the many thousands of hours he has
     16-bk-33185         Response to Relief from Stay Motion – pg. 6
26

27

28



                        Case 16-33185-pcm7            Doc 694          Filed 03/11/19
 1

 2
     invested in retention of the property as to which there is a dispute. Debtor’s
 3   efforts are not merely the litigation with Chase, but also the thousands of
 4   hours he devoted to efforts to become well acquainted with every aspect
 5   of the community. And learning to understand values and communicate
 6   the merits of the neighborhood effectively to potential buyers and renters.
 7   Among other things, debtor has, 1) served on the community’s board of
 8   director’s (in efforts to change community ownership from co-operative to
 9   individual ownership (this is more fully discussed in the PLAN and the

10   disclosure statement (DE 102 and 164)), 2) hundreds of hours of viewing,

11
     presentation and negotiation of dozens of real property agreements in the
     community (thus becoming well versed in real property and relative values
12
     and their maintenance as well as the demographics of potential buyers
13
     and renters.), 3) extensive preparation, planning and execution of the
14
     complete resolution and rectification of all deferred maintenance at the
15
     property, 4) presentation and display of the property to dozens of potential
16
     purchasers and renters in anticipation that the foreclosure threat will soon
17
     be resolved, so that debtor can move forward with sale of the subject
18
     property.
19
                “This is particularly so since the whole "sweat equity" theory of "new
20              value" was so carefully discussed by the Supreme Court in Norwest Bank
                Worthington v. Ahlers, which held that contributions of new value must
21              be "money or money's worth2." Presumably, post-petition earnings
                contributed to a plan indeed constitute "money or money's worth," and
                are not mere "sweat equity," as indeed now these kinds of property are
22
                part of the estate.”
23
               In re Lindsey, (2011) 453 B.R. 886, 901
     ---    --- - - - - - -   ---- - - - - - - - - - - - -   - - - - - -- -   - - - - -- - - - - - - - - - - - -- - - - - - - - -
24
           2. ‘Money’s worth’ being the sweat equity and personal input effort described earlier
25
     16-bk-33185                           Response to Relief from Stay Motion – pg. 7
26

27

28



                                        Case 16-33185-pcm7                               Doc 694                Filed 03/11/19
 1

 2
                     Specifically, debtor’s efforts to create value from the property,
 3   as well as preparing for further steps to be taken in its sale are all
 4   meaningful values in which debtor’s efforts and work were expended in
 5   furtherance of contributing to and increasing his equity in the property !
 6
                      To reiterate Norwest (ibid): “Whether the value is “present or
 7
     prospective, for dividends or only for purposes of control” a retained equity
 8
     interest is a property interest.” That property interest is the equity, built-up
 9
     increased and enhanced over 20 years which debtor seeks also to protect!
10

11
                      Thus, contrary to Chase’s speculation, debtor’s equity is the
12
     sweat of his brow, sweat of his muscle, sweat of his mental efforts, the
13
     sweat of straining to maximize the property’s value, and the keen effort of
14   the perseverance debtor has expended.
15

16                       b. Chase Seeks to Make a Double Recovery
17
                   The Motion for Relief from Stay questions the fundamental
18
     foundation of Bankruptcy Law: Chase’s affirmed entitlement to
19
     approximately $500,000 of arrearages is guaranteed by money which
20
     is currently held by Trustee for the benefit of Chase.
21

22
               Indeed, as will be considered in section 3, Adequate Protection,
23
     the essential question in this Motion for Relief from Stay is why Chase has
24
     not requested the Trustee to provide adequate protection for its claim?
25
     16-bk-33185           Response to Relief from Stay Motion – pg. 8
26

27

28



                          Case 16-33185-pcm7            Doc 694          Filed 03/11/19
 1

 2
               Indeed, Chase has always represented its interests to be only to
 3
     make recovery of arrearages. Chase has not represented in its claim that
 4
     it seeks possession. As a matter of fact, Chase’s efforts at foreclosure,
 5
     were it to go forward, would be severely complicated by the fact that the
 6
     above mentioned exemptions of $550,000 and $175,000 would be due
 7
     and payable to debtor and Mrs. Szanto immediately. However, Chase
 8
     would be constrained in delivery of good title to any bona fide purchaser,
 9
     because debtor’s right to redeem the property extends for 1 year after
10
     foreclosure, see CA Code of Civil Procedure § 729.010.
11

12
               Likewise, the entire amount of Chase’s represented debt of
13
     $1.59 million is also guaranteed by the $2.2 million of property value
14
     which Chase itself represents in its motion!
15

16
              Here, Chase has made no representation of any intent to
17
     withdraw its Bankruptcy claim if it is allowed to move this matter to
18
     foreclosure.
19

20
              The relief from stay would thereby compound the problems
21
     with Chase’s claim, because Chase appears to seek to participate in
22
     foreclosure while at the same time making a recovery from debtor’s
23
     liquidation. Chase has made no representation that it would withdraw
24
     its claim after securing foreclosure.
25
     16-bk-33185        Response to Relief from Stay Motion – pg. 9
26

27

28



                       Case 16-33185-pcm7            Doc 694          Filed 03/11/19
 1

 2
                              c. Blind Siding Trustee and Debtor –
 3
                                No Request for Adequate Protection
 4

 5
                   As discussed above, Chase is entitled to money and not the right
 6
     to venal and sadistic extermination of debtor and Mrs. Szanto. Debtor
 7
     and Mrs. Szanto are both ill, elderly and suffer from life terminating
 8
     afflictions.
 9

10
                   Currently, loss of the subject property is equivalent to a sentence
11
     of death for debtor and his spouse: they simply do not have the resources
12
     to afford another home.
13

14
                   Certainly, Chase is well aware of this predicament faced by
15
     debtor and his spouse – and there is likely a euphoric and very giddy
16
     anticipation at Chase that debtor will be made homeless. Thus, it is not
17
     surprising that Chase initiated relief from stay proceedings rather than
18
     seeking 11 USC § 361 request for adequate protection proceedings.
19

20
              Because Chase’s goal is to cause pain and suffering wherever it
21
     can – without consequence to itself and with immense demonic pleasure
22
     to its counsel – it is not surprising that Chase never sought or phoned to
23
     discuss any compromise with debtor or the Trustee as to making adequate
24
     protection payments or some other reasonable (humane) solution.
25
     16-bk-33185            Response to Relief from Stay Motion – pg. 10
26

27

28



                           Case 16-33185-pcm7            Doc 694      Filed 03/11/19
 1

 2
              Thus, because as Chase represents (DE 671, Motion, p. 1) debtor’s
 3
     payments are $4,744.58. Debtor suggests that short of relief from stay
 4
     and subsequent loss of debtor’s home, there is an alternative of providing
 5
     the $4,744.58 adequate protection to which Chase is entitled.
 6

 7
              The facts are these. After Chase’s previous effort for relief from stay
 8
     (DE 203), debtor agreed -- and did – make $5,000 / month adequate
 9
     protection payments.
10

11
              After conversion to Chapter 7, debtor asked that the payments be
12
     stayed (DE 294). The Trustee stayed these payments (DE 299) [EXHIBIT
13
     B], because he controlled all of the money of the estate.
14

15
              Thereafter, Trustee and debtor agreed to abandonment of the
16
     subject property from debtor’s estate (DE 562) which became effective on
17
     11-29-2018. And after which debtor has engaged in diligent and effective
18
     sales efforts.
19

20
             Sadistically, without any warning or effort to seek protection or any
21
     compromise Chase filed the instant request for relief from stay just 68
22
     days later.
23

24
            Debtor suggests to the Court that Chase’s effort be seen for what it
25
     is – an effort impermissibly to punish, humiliate and denigrate debtor by
     16-bk-33185         Response to Relief from Stay Motion – pg. 11
26

27

28



                        Case 16-33185-pcm7            Doc 694      Filed 03/11/19
 1

 2
     loss of his home for the sole purpose of causing suffering and mental
 3
     anguish to elderly people who are both in the process of dying in any
 4
     event.
 5

 6
                    d. Tortious Interference with Business Advantage
 7

 8
               Tortious interference with a business relationship is also referred to
 9
     as ‘tortious interference with prospective economic advantage’; no matter
10
     the term used, the elements are the same. RFP LLC v. SCVNGR (2011)
11
     788 F.Supp.2d 191.
12

13
              The elements of tortious interference with a business relationship
14
     are “(1) the plaintiff (here debtor) has business relations with many third
15
     parties (potential buyers of the subject property); (2) the defendant
16   (Chase) interfered with those business relations; (3) the defendant
17   (Chase) acted for a wrongful purpose or used dishonest, unfair, or
18   improper means (by making false statements about valuation and
19   failing to seek adequate protection) ; and (4) the defendant's (Chase)
20   acts injured the relationship (by causing debtor to make full disclosures
21   of a very problematic nature to potential buyers).” Catskill Dev., L.L.C.
22   v. Park Place Entm't Corp., (2008) 547 F.3d 115, 132.

23

24
              Here, since Chase filed its motion for relief from stay, debtor has

25
     been severely impacted by having to communicate to potential buyers the
     16-bk-33185         Response to Relief from Stay Motion – pg. 12
26

27

28



                        Case 16-33185-pcm7            Doc 694      Filed 03/11/19
 1

 2
     issues raised by Chase’s motion (it would be a severe ethical violation of
 3   the California Real Estate Licensure rules if debtor did not make such full
 4   and complete disclosures).
 5

 6           As could be expected these disclosures to potential buyers were not
 7   received with happiness nor pleasure and debtor’s ability to sell the
 8   subject property has been harmed (perhaps, irrevocably) thereby.
 9

10           Additionally, because debtor’s furniture is part of the Bankruptcy

11
     estate, said furniture was stored. Debtor rented and borrowed furniture
     to decorate the subject property for sale. Again, debtor was ethically
12
     bound to apprise those from whom he borrowed furniture and household
13
     decorations about the events of the potential foreclosure.
14

15
            Debtor contends Chase’s egregious effort for relief from the
16
     Bankruptcy stay was undertaken for improper purposes of emotionally and
17
     physically harming debtor and his spouse with foreknowledge that those
18
     efforts would likely cause homelessness and death. And at the same time
19
     knowingly interfering with debtor’s efforts to sell the subject property at the
20
     highest and best price.
21

22         Thus, Chase’s relief from stay – compounded by inaccurate
23   statements regarding the value of the property, disregard of all efforts to
24   seek adequate protection payments can readily be seen to have been
25   undertaken for improper purposes simply to vex debtor and to interfere
     16-bk-33185        Response to Relief from Stay Motion – pg. 13
26

27

28



                       Case 16-33185-pcm7            Doc 694      Filed 03/11/19
 1

 2
     with his efforts to obtain the highest and best price for his property.
 3

 4          Thus, the entire Motion for relief from stay becomes nothing more
 5   than Chase’s abuse of process, because relief from stay was never
 6   intended to cause a debtor’s physical and mental annihilation.
 7

 8

 9                       e. Knowing False Statement by Chase
10

11            It should not be surprising to this Court that Chase would make
12   intentionally false statements in an effort to mislead and deceive this Court
13   so as to prevail in heinous disregard of truth, justice and law.
14

15            Here, such blatant knowingly false statement appears on Chase’s
16   motion (DE 671, p. 1(d)) where the value of debtor’s home is represented
17   as of $2.275 million. This valuation is from debtor’s own May 2017 value
18   of the property.
19

20            Now, however, matters have moved forward and in [EXHIBIT B],
21   p.1, #2] filed 12-13-17, the Trustee states: “The Trustee has received a
22   CMA with a value of $2,816,730.”
23

24            Chase’s false representation is the foundation of Chase’s Motion for
25   Relief from Stay, because with the higher figure there is plenty of equity for
     16-bk-33185         Response to Relief from Stay Motion – pg. 14
26

27

28



                        Case 16-33185-pcm7            Doc 694      Filed 03/11/19
 1

 2
     both creditors and debtor.
 3

 4
              There is no valid reason for Chase to have intentionally disregarded
 5
     the later valuation by the Trustee.
 6

 7
              The Court should consider sanctions against Chase for this
 8
     intentional mis-statement which was certainly filed by Chase in a blatant
 9
     effort purposefully to mis lead this Court.
10

11
                                          4. Declaration
12

13
         1. My name is Peter Szanto.
14
         2. I am the debtor herein.
15       3. This is my truthful declaration supporting my opposition to Chase’s
16         relief from stay application.
17       4. Not one of the more than dozen Chase attorneys with whom I am in
18           current communication regarding this Bankruptcy contacted me at
19           any time after I recovered ownership of the subject property after
20           11-29-19 as to adequate protection payments in lieu of foreclosure.
21       5. Chase’s reliance on a valuation price regarding the subject property

22            from 2 years ago is good demonstration and excellent evidence of

23
              the manner in which Chase seeks intentionally to deceive this
              Honorable court: by presenting facts known to be false.
24

25
     16-bk-33185        Response to Relief from Stay Motion – pg. 15
26

27

28



                       Case 16-33185-pcm7            Doc 694      Filed 03/11/19
 1

 2
         6. Competent evidence regarding valuation is in the record (DE 299).
 3       7. Chase intentionally chose to disregard the record in hopes of
 4           purposefully deceiving this Court.
 5       8. Since conversion of this Bankruptcy to Chapter 7, I have resolved
 6            all deferred maintenance, property rehabilitation, landscaping and
 7            many other various ancillary issues of improvement of the subject
 8            property.
 9       9. I estimate that I have engaged in more than 1300 hours of labor

10           and management activities in support of making the subject property

11
             ready for sale in the last 16 months after conversion.
         10. I received no compensation for that labor.
12
         11. I know to an absolute certainty that Chase monitors my activities
13
              with private investigators who spy on me.
14
         12. I know this because over the years , I have confronted persons
15
              “shadowing me” who have admitted they worked for Chase as
16
              private investigators.
17
         13. I believe that in the present setting, Chase, in its surveillance of
18
               of me -- and intrusion upon my privacy, realized that the subject
19
               property was in perfect condition and “decked-out” for sale.
20
          14. In the present circumstances, I believe to an absolute certainty,
21
               that Chase made its relief from stay motion at the optimum time
22             thinking that Chase could “scoop-up” a property in absolutely
23            “primo, tip top” condition.
24       14. And thereafter “grab” those profits of my sweat equity to which I
25             am entitled.
     16-bk-33185           Response to Relief from Stay Motion – pg. 16
26

27

28



                          Case 16-33185-pcm7            Doc 694      Filed 03/11/19
 1

 2
           15. Being a rational business person, and not a pig. my offer to
 3             Chase of “cashing” me out for $725,000 allows Chase to make
 4             a reasonable additional profit in marketing and selling the subject
 5             property after they become its owner.
 6        16. I am ready, willing and able to make adequate protection
 7             payments from post-petition earnings.
 8        17. I declare under penalty of perjury under the laws of the United
 9                 States that the foregoing is true and correct. Signed at Irvine CA.

10

11
                   Dated 3/11/ 2019       /s/ signed electronically Peter Szanto
12

13
                                              6. Conclusion
14

15
                   For the reasons enumerated, and other reasons to be explained
16
     by testimony at the hearing, debtor prays denial of the Motion for Relief
17
     from Stay.
18

19
             Respectfully,
20

21
           Dated 3/11/ 2019         /s/ signed electronically Peter Szanto
22

23

24

25
     16-bk-33185            Response to Relief from Stay Motion – pg. 17
26

27

28



                           Case 16-33185-pcm7            Doc 694      Filed 03/11/19
 1

 2
     PROOF of SERVICE
 3

 4   My name is Maquisha Reynolds, I am over 21 years of age and not a party to
 5   the within action. My business address is PO Box 14894, Irvine CA 92623
 6

 7       On the date indicated below, I personally served the within: Response
     on the following by placing in postage pre-paid envelopes of the within
 8
     document and mailing same:
 9
     a. Internal Revenue Service, PO Box 7346, Philadelphia PA 19101
10
     b. First Service Residential, 15241 Laguna Canyon Rd, Irvine CA 92618
11
     c. JPMorgan Chase Bank, represented by:
12                  Gadi Shahak c/o Shapiro & Sutherland
13                  1499 SE Tech Center Place, Suite 255 , Vancouver, WA 98683
14   d. Bank of America, c/o McCarthy & Holthus 920 SW 3 Av., Portland OR 97204
                                                                         rd




15   e. Oregon Department of Revenue, 955 Center St., Salem OR 97301
     f. Chapter 7 Trustee, Stephen P Arnot, PO Box 1963, Lake Oswego OR 97035
16
     g. Susan Szanto - 11 Shore Pine, Newport Beach CA 92657
17
     h. Office of the US Trustee, 620 SW Main Street, Suite 213, Portland, OR 97205
18   by mailing copies to the above parties via 1st class mail, postage prepaid, or by
19   e-mail.
20

21
               I declare under penalty of perjury under the laws of the United States
     that the foregoing is true and correct. Signed at Irvine CA.
22

23          Dated 3/11/ 2019       /s/ signed electronically M. Reynolds
24

25
     16-bk-33185          Response to Relief from Stay Motion – pg. 18
26

27

28



                         Case 16-33185-pcm7            Doc 694      Filed 03/11/19
